Citation Nr: 1130684	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance, or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1972 to October 1977, July 1980 to January 1984, and June 1986 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.

In December 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the December 2008 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence does not show that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or has a factual need for aid and attendance due to his service-connected disabilities, and the Veteran is not bedridden or  substantially confined to his home or the immediate premises due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for regular aid and attendance, or by reason of being permanently housebound have not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Special Monthly Compensation

Special monthly compensation (SMC) is payable to a veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will be considered in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining whether the veteran is in need of the regular aid and attendance of another person: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  Id.  It is not required that all of the above enumerated disabling conditions are found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with the veteran's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Id; Turco v. Brown, 9 Vet. App. 222 (1996).  

Service connection is in effect for post-traumatic stress disorder (rated at 50 percent), lumbar spine disability (40 percent), left knee disability (10 percent), radiculopathy of the right and left lower extremities (10 percent each) residuals of left eye injury (noncompensable), chest pain with possible obstructive bronchitis of the left lung (noncompensable), and hearing loss (noncompensable).  

A November 2004 physician's report for SMC indicates that the Veteran could walk unaided, feed himself, bathe himself, attend to the needs of nature, travel, and leave home without assistance, and that he was not bedridden or in need of nursing home care.  The physician did note that the Veteran's spouse needed to supervise his medication.  

VA treatment records indicate that the Veteran had full visual field and corrected visual acuity of 20/20 in the right eye and 20/25 in the left eye in December 2004.  He was able to walk unassisted until April 2006, when he was provided a cane.  He was then provided a wheelchair in August 2006 due to his nonservice-connected avascular necrosis of the right hip though subsequent records suggest that the Veteran was still able to ambulate with a cane (albeit only for short distances).  See, e.g., August 2008 VA treatment record.  

In April 2009, the Veteran was afforded a VA examination.  At that examination, the Veteran reported that due to severe avascular necrosis of the right hip, he was no longer able to bear weight on his right leg and used a wheelchair outside of the home and a walker to ambulate at home.  He also complained of dizziness one or more times per day and severe short term memory loss.  He reported that his spouse performed all the cooking, cleaning, and laundry and indicated that he had some difficulty dressing and undressing himself and using the toilet.  The examiner determined that the Veteran's severe hip pain affected his ability to protect himself from the daily environment.  The examiner found the Veteran was able to perform all self-care skills and activities of daily living, however, and to travel beyond his domicile.  The examiner added that the circumstances in which the Veteran could leave the home were unrestricted.  The examiner also found that the Veteran's corrected visual acuity was not 5/200 or worse and that the Veteran was competent to manage his finances.  

A review of the evidence indicates that the Veteran's bilateral corrected visual acuity is never 5/200 or less, visual field is never concentrically contracted to five degrees or less, and the Veteran is never a patient in a nursing home.  The record also does not otherwise demonstrate that the Veteran has a factual need for aid and attendance.  The Board acknowledges that the Veteran has reported difficulty dressing and undressing, some difficulty using the toilet, and inability to ambulate without the assistance of a walker or a wheelchair.  Initially, the Board notes that the evidence suggests that the use of a wheelchair and at least a degree of the reported impairment is due to the nonservice-connected right hip disorder.  Even assuming the reported impairment were totally due to the service-connected disabilities, however, the evidence documents that the Veteran is not permanently bedridden, unable to perform self-care functions, or unable to travel beyond his domicile; rather, he has an unrestricted ability to leave his home and is able to travel and perform all perform all self-care functions (including dressing/ undressing, self feeding, bathing, toileting, and grooming).  Based on the foregoing, the Board finds that the Veteran is not so helpless as to require aid and attendance.

Although SMC is not warranted for this Veteran based upon the need for aid and attendance, he may still be eligible for SMC by reason of being housebound.  Eligibility for this type of SMC is found where the veteran has a disability rated as 100 percent (but not including total rating based upon unemployability under 
38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities.  38 C.F.R. § 3.350(i)(2).  

The Veteran does not hold a 100 percent evaluation for any of his service-connected disabilities, and there is no evidence that he is permanently housebound by reason of his service-connected disabilities.  Rather, as discussed above, the evidence indicates that the Veteran is able to travel beyond his domicile without restriction.  Therefore, he does not qualify for SMC under this provision. 

In sum, the Board finds that a preponderance of the evidence is against a finding that the Veteran is housebound or in need of regular aid and attendance; thus, the claim for SMP based on aid and attendance or housebound status must be denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by letters sent to the Veteran in December 2004 and March 2006.  The Board acknowledges that the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  However, this error was not prejudicial to the appellant because the actions taken by VA after providing the notice essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in September 2006 and a supplemental statement of the case issued in July 2009 after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an examination, and afforded the appellant the opportunity to give testimony before the Board.  The Board acknowledges that the VA examiner did not review the claims file, as instructed by the December 2008 Board remand.  Nevertheless, the Board finds the April 2009 VA examination was adequate and substantially complied with the December 2008 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The VA examiner elicited a medical history from the Veteran, and this reported medical history was consistent with that contained in the claims folder.  Hence, consideration of the current disability status was made in view of the Veteran's medical history, as desired by the Board's remand instruction.  Furthermore, the examiner fulfilled the most important instruction, namely providing findings as to whether the Veteran had need of aid and attendance or was housebound due to his service-connected disabilities.  In sum, as this appeal is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that no further action is needed with regard to the previous remand instructions. 

ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance, or by reason of being permanently housebound is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


